Title: Montfort Stokes to James Madison, 26 July 1831
From: Stokes, Montfort
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    North Carolina Executive Office
                                
                                 July 26th. 1831.
                            
                        
                        
                        I have received your letter of the 15th. instant, accompanied with a copy of Lawson’s History of North
                            Carolina, intended to supply the loss of that book, which the State Library sustained by the late destruction of our
                            Capitol.
                        Be pleased to accept, for the donation, my thanks in behalf of the State of North Carolina, and the
                            assurance of my most respectful attachment.
                        
                        
                            
                                M. Stokes.
                            
                        
                    